The defendant was convicted of armed robbery and of unlawfully carrying a dangerous weapon. On appeal under the provisions of G. L. c. 278, §§ 33A-33G, he assigns as error the trial judge’s charge to the jury with respect to the issue of intent. The defendant’s contentions are devoid of merit. Considering the charge as a whole (Commonwealth v. Pinnick, 354 Mass. 13, 15), the jury received full and fan- instructions from the judge as to the requirement that there must be a union of act and intent. See Commonwealth v. Binkiewicz, 342 Mass. 740, 749-753.

J-udgments affirmed.